                   Case 19-10726-reg    Doc 36        Filed 12/17/19   Page 1 of 1




                          UNITED STATE BANKRUPTCY COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

IN RE:                                        )
                                              )        CASE NO. 19-10726
GREGORY KEITH HANEY and                       )
MICHEL ANN HANEY,                             )
                                              )
                   DEBTORS.                   )

                                           ORDER
                                               December 17, 2019
                AT FORT WAYNE, INDIANA, ON _________________________.

         Martin E. Seifert, Trustee, having filed an Application to defer payment of the $181.00

filing fee for filing a Motion for Authority to Sell Real Estate by Private Sale, Free and Clear of

Liens, and to Make Payment of Secured and Administrative Claim and Closing Costs,

         IT IS HEREBY ORDERED that the Clerk of the United States Bankruptcy Court for

the Northern District of Indiana accept for filing the above-entitled Motion for Authority to Sell

Real Estate by Private Sale, Free and Clear of Liens, and to Make Payment of Secured and

Administrative Claim and Closing Costs without prepayment of requisite filing fee; and

         IT IS FURTHER ORDERED that the filing fee is deferred until such time as the estate

contains sufficient funds with which to pay it.



                                                     /s/ Robert E. Grant
                                       ________________________________________________
                                        JUDGE, UNITED STATES BANKRUPTCY COURT




//11262019112433676-1                             1
